Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/03/2021 and 08/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 11, 12, 16, 17, 20 are rejected under 35 U.S.C. 102(b) as anticipated by Nielsen (US Patent 7986831).  
	With regard to claim 1, Nielsen disclosed at least one processor (refer to Fig. 24, block 216); and
memory including instructions that when executed by the at least one processor, cause
the at least one processor to (refer to Gig. 24, block 224):
scan an input image including pixels that have either a first state or a second state apposite the first state (refer to col. 16, lines 24-29);

execute a first set of operations to form the first polygon (refer to col. 3, lines 10-17);
generate an indication of one or more characteristics of the input image based on at least the first cluster (refer to col. 6, lines 66-col. 7, lines 4) ; and
output the indication (refer to Fig. 24, items 218 & 219).
	With regard to claim 2, Nielsen disclosed wherein where in the at least one processor iteratively executes the first set of operations to form the first polygon (refer to Fig. 24, 218 &219).
	With regard to claim 6, Nielsen disclosed generate the input image from a source image by converting each pixel of the source image to have the first state or the second state based on pixel values of each pixel of the source image (refer to col. 2, lines 54-60).
	With regard to claim 7, Nielsen disclosed wherein the first state corresponds to one of black coloring or white coloring, and wherein the second state corresponds to the other of black coloring or white coloring (refer to col. 7, lines 23-31).
With regard to claims 11, 12, 16, 17, 20 are similarly analyzed and rejected the same as claims 1, 2, 6, 7. 
Allowable Subject Matter
3.	Claims 3-5, 8-10, 13-15, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9472022), (8666430), (6356269) and (5490246).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
08/26/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669